Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Submissions
The terminal disclaimer filed April 13, 2022 has been approved.
The substitute specification filed April 13, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c): it was not accompanied by a statement that the substitute specification includes no new matter.
The amendment to the specification, filed April 13, 2022 has been entered.  It is noted,  that the amendment does not provide appropriate markings to the replacement section to show all changes relative to the previous version of the section.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The double patenting rejections are withdrawn in response to the terminal disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires: causing, via a user interface, presentation of the indication of the predicted location on an area of the first media item, obtaining a reference feedback set, the reference feedback set comprising reference indications related to recognition of the graphic for the media items, the reference indications comprising a reference indication corresponding to a user interaction with the indication of the predicted location of the graphic in the first media item that is initiated via the user interface, and updating the recognition model based on the reference feedback set such that the recognition model is updated based on the reference indication corresponding to the user interaction with the indication of the predicted location.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  claims 2-14 ultimately depend from claim 1.
	Claim 15 requires: causing, via a user interface, presentation of the indication of the predicted location on an area of the first media item, obtaining, via the user interface, a reference indication corresponding to a user interaction with the indication of the predicted location in the first media item that is initiated via the user interface, and updating the recognition model based on the reference indication corresponding to the user interaction with the indication of the predicted location.  Claim 20 recites analogous limitations.  These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 16-19 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20210224990 to Varkamp teaches displaying candidate contours to a user, the user selects a subset of the contours, supervised learning information based on the plurality of candidate contours and the selected subset of contours is generated.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665